Title: Elizabeth Smith Shaw to Abigail Adams, 1 October 1786
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      My Dear Sister
      Haverhill October 1st. 1786
     
     This Day is the Aniversary of Eleven Years since our dear Mother left us poor Pilgrims, to sojourn here a little longer upon Earth, while she (as we trust) went to spend an eternal Sabbath in the blissful regions of immortality. The anual return of those Days, upon which some beloved Friend has been taken from me, I devote more particularly to the recollection of their amiable Qualities, and their many Virtues. I bedew their Ashes with a grateful, reverential, tender, silent Tear.—And while my Memory lasts,
     
      “she shall a while repair,
      To dwell a weeping Hermit there.”
     
     I closed my last-Letter telling you, that your and our Thomas B. A. would leave us the next morning. I now have the pleasure of informing you that he acquited himself honorably, and was received without any dificulty. Mr Shaw carried him to Braintree, and left him there. It was not possible for love, nor money to get a Chamber in Colledge, and Doctor Tufts has put him to board with Mr Sewall. I hope the dear Lad will continue to deserve the Love of every one. Mr Shaw was exceeding fond of him, and I tell him, really pines after his Nephew.
     My Uncle Smith, and Cousin Betsy, Brother and Sister Cranch have made me a visit. It really grieved me to see my Uncle so dejected. His Voice had that mournful Cadence, and was upon that key, which bespeaks our solicitude, and pity. He appeared to have a bad cold, and I observed to him, that I feared he had not eat a sufficient quantity of food to support him. “Yes Child I have, (said he) but my food, nor my Sleep does not seem to do the good it used to—Nothing appears to me as it did once.” Indeed, my Cousin Betsy, and he, both are deeply affected by their late Bereavment. My Uncle is not one of those passionate Mourners who easily throw of their Weeds, and dry up their Tears in the Bosom of another Love. But he is a good man, and behaves with dignity, and discovers proper magnimity, and Resignation of Mind, to the sovereign Disposer of Events.
     Mr Allens Family all dined here, on a Saturday and we returned the compliment the next Monday. As her Freinds, and Relations are nearly the same with mine, I think they can make an agreeable division of their Time between us. Uncle, and his Daughter, Brother and Sister went home through Newbury, and I hear Sisters health is much better for her Journey.
     I wish my Brother, and Sister Adams could as easily make me a Visit. Thy Sister would indeed, with pleasure “greet thy entering voice.”—But ah me! mountains rise, and Oceans roll between us. You are doing good:—that is my Consolation—and that, is what I heard Betsy Quincy tell her Brother, God sent him into the world for, and all the rest of the Folks. I often tell my little Daughter, I wish she would do half so well herself, as she teaches, or pretends to teach Others.
     When I closed my last letter to you, I had many more things to say, and I then intended to have begun another immediately, but since that time we have had somebody sick in the Family, though none with a settled Fever till about three weeks ago a Scholar of Mr Shaws, the Son of Dr Simon Tufts was seized with a Cold, which threw him into a fever upon his Lungs. He never set up, and had his Cloaths on for fiveteen Days, and what rendered it peculiarly distressing to me, was that his Father was in the last stages of a Consumption and it was not posible for his Parents to see him. His Mother was so overcome with the news of her Sons illness, that she almost fainted away. Poor Woman her Situation was indeed distress­ing. Every little while the Dr bleeds extreamly, and every turn they fear will be the Last. So that she could not leave him, unless we had been very desirous of her coming. But Hall Tufts was very good to take medicine, and was very easy with my Care, which was some releif to my Mind. I have endeavoured that he should not suffer for the want of maternal tenderness, and he is now recovering as fast as any one could expect. How pleasureable it is, to tend upon a person, when we can smile, and say, “they are much better.” I hear that Quincy Thaxter, and his sister Nancy were married at Mr Gays house. QT to a Miss Cushing, and N.T. to her Cousin.
     The young widower Cushing, they say is courting his Sister Betsy Thaxter, but I can hardly believe it.
     Miss Nabby Bishop is published, do you see, and is going to be married to Dr Archelaus Putman, a Nephew of Dr Putmans of Salem a Gentleman of independant Fortune.
     Mr Shaw talks of going to Bridgwater in about a week or fortnight, and we shall hear more as we pass through the Town. Perhaps I may pick up some anecdotes that may amuse you. At present my thoughts are not very bright, they have of late been so contracted, and absorbed in a dark, Chamber, arround a sick bed, that I believe I need some relaxation, and diversion to call up my Spirits.
     Mr Thaxter and Miss Betsy are going to Boston next week. We have chosen him one of the Commitee, to answer an address of the Select men of Boston. I think he has drawn one that will do him honour.
     At present our States are in a dissagreeable Situation. The time is now come, for all to know, what manner of Spirits we are of, and whether we will support Government or not. The Court meet at Newbury the
    